Citation Nr: 1615444	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991, with additional service in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ agreed to keep the record open an additional 60 days to allow for the submission of additional evidence.  Thereafter, the Veteran submitted medical evidence accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

In August 2015, the claim was remanded to the AOJ for additional evidentiary development, including affording the Veteran a new VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, throughout the period on appeal, his PTSD has been manifested by depressed mood, chronic sleep impairment, anxiety, emotional instability, irritability, flattened affect, impairment of short and long-term memory, and disturbances of motivation and mood. 



CONCLUSION OF LAW

The  criteria for an initial disability rating of 50 percent, and no more, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Effective August 4, 2014, VA amended the portion of the rating schedule which deals with mental disorders to remove outdated references to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace it with references to the recently updated Fifth Edition (DSM-5).  However, this rulemaking applies only to claims for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, because the Veteran's claim was certified to the Board in June 2013, the Board will consider and apply the prior regulations.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board must also consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

VA treatment reports show that the Veteran first sought treatment for a mental health disorder in October 2008, when he was seen at the Vet Center with complaints of depression; he was referred for a psychiatric evaluation with a private provider.  During the initial session in December 2008, he reported periods of sadness and uncontrollable crying, empty mood, anergia and vivid nightmares.  The mental status examination showed that he was fully alert and oriented, had a euthymic mood, and presented with good grooming and hygiene.  He denied hallucinations and delusions, as well as suicidal or homicidal ideation.  The clinician diagnosed him with PTSD.  His assigned GAF score was 50.

In November 2010, the Veteran was afforded a VA PTSD examination, at which time, he reported that he was taking antidepressant medication and seeing his private mental health therapist at least once per month.  He said he had been married for 46 years and had a "pretty good" relationship with his family, including his five adult children and nine grandchildren.  He said he enjoyed hunting, fishing and raising his longhorn cattle.  He reported sleep impairment, including recurrent nightmares about his Gulf War combat experiences, irritability and angry outbursts, hypervigilance and difficult concentrating.  He appeared clean and well-groomed, was cooperative and relaxed, and was fully oriented.  His mood was good and his affect blunted.  Thought process and content were unremarkable, and he denied hallucinations, delusions, suicidal and homicidal ideations.  Although his memory was deemed normal, he reported experiencing memory problems.  The examiner opined that his PTSD symptoms did not prevent him from employment.  His assigned GAF score was 61.  

A December 2010 treatment report from his private therapist reflected findings similar to those noted during the VA examination.  In January 2011 letter, however, the therapist wrote that the Veteran also had long and short term memory impairment, incomplete task completion, blunted affect, a deficit in motivation and social interactions, anhedonia, avoidance, irritability, anergia and sadness.  

Vet Center treatment records, dated September 2013 thought September 2014, show that he regularly participated in group therapy.  During that time, he was noted as having insomnia, slowed speech, marital problems and emotional liability, although he continued to have meaningful interpersonal relationships.

During his April 2015 hearing before the VLJ, the Veteran said he was participating in group therapy once a week.  He said he did not go out much, but loved spending time at family gatherings, although he sometimes felt overwhelmed by all the people and had to retreat to a quiet room with his dog.  He also reported continuing nightmares and flashbacks several times a week.  His wife reported that he was very emotionally-unstable and easily brought to tears.  She said this happened even when they went out to dinner with friends.  

In May 2015, the Veteran underwent a private neuropsychological assessment, where his memory function was deemed extremely low to average with poor recall ability.  However, he presented with appropriate dressing and grooming, with a full affect and euthymic attitude.  He was friendly, but defensive and easily angered, and fairly slow in responding to directions.
During his second VA PTSD examination in a November 2015, the Veteran continued to report emotional lability, with increased feelings of anxiety.  He said that he and his wife of 51 years had not been intimate in over five years because his nightmares and "re-enacting" stressful situations frightened her and disrupted their sleep.  He said he spent most of his time at home, but enjoyed spending time with several veteran friends, his sons and grandchildren, and his horse and new puppy.  He said his antidepressant medication was very helpful at managing his symptoms.  He presented as well-groomed with appropriate dress.  He was tearful at times, and reported his mood as anxious, irritable/angry and depressed/dysphoric.  His affect ranged from restricted to labile.  However, he was fully alert and oriented with a logical thought process, denied active or passive suicidal and homicidal ideation (although, he endorsed weekly assaultive ideation), and denied command hallucinations and delusions.  He reported sometimes seeing "little people" walking around in his bedroom at night, but added that his doctor thought it could be a side effect of his medication.  The clinician found he had depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  A GAF score was not assigned, as the examination was performed according to the DSM-5 criteria, which does not include GAF scores in evaluating psychiatric disorders.

Based on a review of the aforementioned evidence, the Board finds that, throughout the period on appeal, the Veteran's symptomatology from his service-connected PTSD has more closely approximated that of a 50 percent disability rating under DC 9411.  While the Board is cognizant that he has not manifested all of the symptoms suggested for a disability rating of 50 percent under 38 C.F.R. 
§  4.130, DC 9411, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  

The medical evidence, however, failed to demonstrate a disability picture manifested by symptoms suggestive of a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  Although the Veteran reported that he sometimes had difficulty adjusting to stressful circumstances, such as large gatherings with his family, he nevertheless said he greatly enjoyed such events and never presented with any of the other symptoms suggestive of a 70 percent rating.  

The criteria for a 100 percent rating were also not met, as the Veteran never presented with symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first, nor second Thun element is satisfied here.  The Veteran's PTSD is manifested by the symptoms discussed above.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Moreover, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2008, which advised the Veteran of the types of evidence needed in order to substantiate his original service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.

This appeal, however, arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran's claim was readjudicated in a July 2013 Statement of the Case, which provided him with the complete rating criteria upon which his initial disability rating was based and a detailed explanation as to why the claim was denied.  The claim was again readjudicated in a December 2015 Supplemental Statement of the Case.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA and private post-service treatment records.  It also contains VA examination reports dated in November 2010 and November 2015.  He has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed his treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations and provided the diagnostic criteria necessary to evaluate the severity of the disability.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial disability rating of 50 percent for PTSD, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


